Argued December 17, 1936.
The court below sustained respondent's exceptions to the master's report, recommending a divorce in favor of the libellant, and dismissed the libel.
The ground for divorce set up in the libel was wilful and malicious desertion.
The court found (1) that the respondent had reasonable and sufficient cause for leaving the libellant and, hence, her going away was not wilful and malicious and did not constitute `desertion' within the intendment of the Divorce Law of 1929, P.L. 1237, section 10(d); and (2) that within two years after respondent left libellant she offered in good faith to return and live with him and he refused to take her back.
Either of these findings, if supported by the evidence, would require the dismissal of the libel. A careful consideration of the evidence leads us to agree with the court below on both findings.
The decree is affirmed at the costs of the libellant. *Page 549